Third District Court of Appeal
                               State of Florida

                        Opinion filed November 23, 2016.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D16-2392
                          Lower Tribunal No. 14-1279
                             ________________

                             Daniel Membreno,
                                    Appellant,

                                         vs.

                                Sofia Blancas,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

      Daniel Membreno, in proper person.

      Sofia Blancas, in proper person.


Before SALTER, FERNANDEZ, and LOGUE, JJ.

      LOGUE, J.

      The appellant’s notice of appeal was filed on October 24, 2016, more than

thirty days after September 9, 2016, which is the date the order on appeal was

rendered. The notice of appeal was therefore untimely and this court lacks
jurisdiction. “Unlike some rules that require a party to act within a specified time

of service, Rule 9.110(b) requires a notice of appeal from a final order be filed

within thirty days of the rendition of the order being appealed.” Driessen v. Oliver,

199 So. 3d 1074, 1074 (Fla. 3d DCA 2016) (quoting Medley Plaza, Inc. v. The

Rama Fund, LLC, 196 So. 3d 512 (Fla. 3d DCA 2016)).

      Dismissed.




                                         2